Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jason Davis on 22 June 2022.

A complete listing of the claims follows.  Amendments have been indicated with underlining and strikethrough.  The application has been amended as follows: 

1. (Currently Amended) A microfluidic separator comprising a peristaltic pump coupled to a source and a retentate channel, a membrane, and a filtrate outlet, wherein: 
     the peristaltic pump comprises at least three pressure control areas interconnected by at least one microfluidic or nanofluidic channel overlying the membrane, the at least one channel and pressure control areas defining a closed microfluidic circuit; 
     the membrane is located between the peristaltic pump and filtrate outlet with a first surface of the membrane coupled with the at least one channel, and a second surface of the membrane coupled with the filtrate outlet to selectively permit fluid components to pass from the at least one channel to the filtrate outlet; and 
     the at least one channel, at least away from the pressure control areas, is bounded by the first surface of the membrane;
     whereby applying coordinated pressure at the pressure control areas affects a transmission rate of the fluid components through the membrane or to circulate the fluid components around the closed microfluidic circuit.  

2. (Currently Amended) The microfluidic separator of claim 1 wherein parts of the at least one channel, and filtrate outlet are respectively aligned in a net direction of pressure actuation exerted onto the pressure control areas.  

3. (Currently Amended) The microfluidic separator of claim 1 wherein the peristaltic pump comprises a thermoplastic elastomeric layer having a first patterned surface bonded to the membrane to define the closed microfluidic circuit, the thermoplastic elastomeric layer having two opposite broad surfaces, and being substantially flata net direction of pressure actuation for each pressure control area is substantially perpendicular to the broad surfaces of the elastomeric layer

4. (Currently Amended)The microfluidic separator of claim 1 wherein: 
     the channel covers at least 10%
     each of the at least three pressure control areas comprises a channel enlargement of the closed microfluidic circuit; and/or 
     the closed microfluidic circuit has two couplings: a first coupling for supplying an ingress fluid to be separated, and a second coupling for removing a retentate.  

5. (Currently Amended) The microfluidic separator of claim 4 further comprising:  
     at least one flow control valve for selectively opening the first or second coupling; 
     a third coupling to the closed microfluidic circuit or to a supply of the ingress fluid, for selectively supplying a flushing fluid; 
     a structural reinforcement between the pressure control areas and respective parts of the membrane; 
     at least three pressure regions for applying pressure to respective pressure control areas, and 
     a controller three pressure control areas to produce in the closed microfluidic circuit the peristaltic pump that controls delivery of the ingress fluid to the membrane, wherein the at least three pressure regions are provided in alignment with the  at least three pressure control areas by patterning a thermoplastic elastomeric layer on two sides, one side providing the closed microfluidic circuit, the other providing the pressure regions, where each pressure with the thermoplastic elastomeric layer in-between 
     a layer overlying the pressure regions, to form closed cavities 

6. (Original) The microfluidic separator of claim 1 wherein the membrane is: a surface filter, a depth filter, an osmosis or reverse osmosis membrane, a chemically activated membrane, an electroosmotic filter, a semipermeable membrane, a selectively permeable membrane, a biological membrane, a synthetic membrane, a passive membrane, an active membrane, an actuatable membrane, electrically triggered nanoporous membrane, a charged membrane, a polarized membrane, a neutral membrane, a gradient membrane, an organic membrane, an inorganic membrane, a reactive membrane, or a photoreactive membrane.  

7. (Original) A microfluidic system integrating two or more microfluidic separators of claim 1 for separating or sorting more than 3 types of particles, wherein a filtrate of a first of the two or more separators is a source of a second of the two or more microfluidic separators, and a membrane of the second microfluidic separator retains more fluid components than the membrane of the first microfluidic separator.  

8. (Currently Amended) A microfluidic separator system comprising a peristaltic pump coupled to a source and a retentate channel, a porous membrane, and a filtrate outlet, wherein: 
     the peristaltic pump comprises at least three pressure control areas interconnected by at least one microfluidic or nanofluidic channel, the at least one channel and pressure control areas defining a closed microfluidic circuit; 
     the membrane is located between the peristaltic pump and filtrate outlet with a first surface of the membrane coupled with the at least one channel, and a second surface of the membrane coupled with the filtrate outlet to selectively permit fluid components to pass from the at least one channel to the filtrate outlet; 
     a fluid entraining particles to be separated within the at least one channel, at least including some fluid components in the form of particles that cannot pass through the membrane; and 
     the peristaltic pump is adapted to apply coordinated pressure at the pressure control areas to circulate the fluid over the first surface to apply a first pressure on the fluid to effect a desired transmission through the membrane and a second pressure to circulate fluid to remove surface obstruction on the first surface of the membrane to reduce blockage of pores of the membrane by the particles. 
 
9. (Currently Amended) The system of claim 8 wherein parts of the at least one channel, and filtrate outlet are respectively aligned in a net direction of pressure actuation exerted onto the pressure control area

10. (Currently Amended) The system of claim 8 wherein 
     the peristaltic pump comprises a thermoplastic elastomeric layer having a first patterned surface bonded to the membrane to define the closed microfluidic circuit, the thermoplastic elastomeric layer having two opposite broad surfaces, and being substantially flat
     a net direction of pressure actuation for each pressure control area is substantially perpendicular to the broad surfaces of the elastomeric layer

11. (Currently Amended) The system of claim 8 wherein: 
     the channel covers at least 10%
     each of the at least three pressure control areas comprises a channel enlargement of the closed microfluidic circuit; and/or 
     the closed microfluidic circuit has two couplings: a first coupling for supplying the ingress fluid to be separated, and a second coupling for removing a retentate.  

12. (Currently Amended) The system of claim 11, further comprising: 
     at least one flow control valve for selectively opening the first or second coupling; 
     a third coupling to the closed microfluidic circuit or to a supply of the 
     a structural reinforcement between the pressure control areas and respective parts of the membrane; 
     at least three pressure regions for applying pressure to respective pressure control areas, and 
a controller three pressure control areas to produce in the closed microfluidic circuit entraining particles to the 
wherein the at least three pressure regions are provided in alignment with the pressure control areas by patterning a thermoplastic elastomeric layer on two sides, one side providing the closed microfluidic circuit, the other providing the pressure regions, where each pressure with the thermoplastic elastomeric layer in-between; 
     a layer overlying the pressure regions, to form closed cavities around the pressure regions, for control of the pressure control areas by controlled delivery of pressurized fluid to the closed cavities around the pressure regions.  

13. [Canceled] 

14. (Original) The system of claim 8 wherein the membrane is: a surface filter, a depth filter, an osmosis or reverse osmosis membrane, a chemically activated membrane, an electroosmotic filter, a semipermeable membrane, a selectively permeable membrane, a biological membrane, a synthetic membrane, a passive membrane, an active membrane, an actuatable membrane, electrically triggered nanoporous membrane, a charged membrane, a polarized membrane, a neutral membrane, a porous membrane, a gradient membrane, an organic membrane, an inorganic membrane, a reactive membrane, or a photoreactive membrane.  

15. (Currently Amended) A microfluidic device comprising: 
     a thermoplastic elastomeric layer having a first relief patterned surface defining at least one microfluidic or nanofluidic channel producing a microfluidic circuit; 
     a membrane with a first surface coupled with the at least one channel, and a second surface of the membrane coupled with a filtrate outlet to selectively permit fluid components to pass from the at least one channel to the filtrate outlet; and 
     a control layer sealed against a second surface of the thermoplastic elastomeric layer, the second surface opposite the first relief patterned surface, with at least three pressure regions adjacent , each pressure region surrounded by a seal between the second surface and the control layer, at least three pressure regions being aligned with respective pressure control areas of the microfluidic circuit; and 
     a respective pressurized fluid supply coupled to the control layer for each pressure control area, 
whereby each pressurized fluid supplys the thermoplastic elastomeric layer to press on respective pressure control areas, to produce in the channel a positive displacement pump that controls delivery of the components to the membrane.  

16. (Currently Amended) The microfluidic device of claim 15 further comprising a filtrate layer defining the filtrate outlet by sealing against the membrane and the first relief patterned surface, while providing a port, reservoir or outlet channel for the filtrate. 
 
17. (Currently Amended) The microfluidic separator of claim 15 wherein: 
     the channel covers at least 10%
     each of the at least three pressure control areas comprises a channel enlargement of the closed microfluidic circuit; and/or 
     the closed microfluidic circuit has two couplings: a first coupling for supplying an ingress fluid to be separated, and a second coupling for removing a retentate.  

18. (Original) The microfluidic device of claim 15 wherein the thermoplastic elastomeric layer is substantially flat, and of uniform thickness. 
 
19. (Currently Amended) The microfluidic device of claim 15 wherein 

20. (Currently Amended) The microfluidic device of claim 15 wherein the relief patterning further defines: 
     a first coupling to the channel, for supplying an ingress fluid to be separated; 
     a second coupling to the channel for removing a retentate; 
     a third coupling to the channel or to a supply of the ingress fluid, for selectively supplying a flushing fluid; and 
     channel enlargements of the closed microfluidic circuit at each of the at least three pressure control areas.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach, nor fairly suggest, the claimed microfluidic device having 3 distinct pressure control areas which provide both pressure to move fluid components through the membrane and pressure to circulate fluid components within the closed microfluidic circuit.  None of the art cited specifically teaches these three control areas.  Tangential flow microfluidic separators such as WO 2007/044642 are known, but they do not have the multiple pressure control areas specified in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL WARDEN whose telephone number is (571)272-1267. The examiner can normally be reached Monday-Thursday, 6:00 am-4:30 pm, Friday, 6:30 am-10:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798